Citation Nr: 0914082	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  00-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service-connected Reiter's syndrome.

2.  Entitlement to service connection for a chronic arthritic 
disorder, to include lumbar spondylosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from previous rating decisions of the RO.  
A detailed procedural history of this case is contained in 
the Board's April 2007 remand and is incorporated herein by 
reference.  

In January 2007, the Veteran testified at a hearing before 
the undersigned via video teleconference.  The April 2007 
Board remand noted above followed.  The case is now again 
before the Board.

The Board notes that, in a May 2007 statement, the Veteran 
appears to be raising service connection claims for a right 
ankle disorder, to include osteochondritis and avascular 
necrosis of the right talus, osteoarthritis of the left knee 
and osteoporosis, secondary to his service-connected Reiter's 
syndrome.  The RO should take appropriate action with respect 
to these claims.  

The issue of entitlement to service connection for chronic 
arthritic disorder, to include lumbar spondylosis, claimed as 
secondary to service-connected Reiter's syndrome is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be advised if any further 
action is required on his part.




FINDINGS OF FACT

1.  Service-connected Reiter's syndrome manifests in an 
active disease process at least three times per year without 
severe impairment of health, anemia, weight loss, or severely 
incapacitating episodes. 

2.  Service-connected Reiter's syndrome has not produced 
chronic residuals of limitation of motion or ankylosis of any 
joint.

3.  Service-connected Reiter's syndrome is productive of 
chronic residuals of an eye disorder.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected Reiter's syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5099-5002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the decision in Vazquez-Flores v. 
Peake, for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  22 Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  at 43-44.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In the present case, as the 
initial adjudication of the claim was issued in December 
1998, prior to enactment of the VCAA, no communications to 
the Veteran prior to that adjudication may be deemed 
compliant with VCAA.  VCAA letters were sent in May 2006 and 
May 2007.  Additionally, in March 2006, the Veteran was sent 
notice with regard to the assignment of disability ratings 
and effective dates.  

The Board observes that the May 2006 and May 2007 letters 
informed the Veteran that he must demonstrate that his 
service-connected disability had increased in severity, and 
provided examples of both lay and medical evidence he could 
submit in support of his claim.  However, only the March 2006 
notice advised him to submit evidence of how his disability 
affects his work, and no notice apprised him of relevant 
diagnostic codes, although Diagnostic Code 5002 was detailed 
in the December 1999 statement of the case (SOC).  

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the Veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, the March 
2006, May 2006, and May 2007 letters were followed by 
readjudications of the claim in SSOCs, thereby resolving the 
problem of inadequate timing with regard to these notices.  
Therefore, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

As for the lack of proper notice of the applicable diagnostic 
codes, as the criteria under Diagnostic Code 5002 may be met 
with an increase in severity and do not require specific 
measurements or test results, specific notice of those 
criteria is not required under Vazquez-Flores.  Further, the 
Veteran has demonstrated actual knowledge of the rating 
criteria under Diagnostic Code 5002 in his January 2007 
hearing testimony and a May 2007 statement, in which he 
discusses his impairment of health and weight loss.  

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA medical records and 
the reports of VA examinations in August 1998, January 2001, 
July 2005, and May 2007 with a June 2008 addendum were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected Reiter's syndrome.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board also acknowledges that a separate rating evaluation may 
be assigned when factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).
Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

The Veteran's service-connected Reiter's syndrome is 
currently evaluated as 40 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5099-5002 (2008).  The 
Veteran contends that his service-connected Reiter's syndrome 
results in severe impairment and incapacitations manifested 
by weight loss, severe conjunctivitis, and arthritic symptoms 
in multiple joints.  Thus, he argues that a rating in excess 
of 40 percent is warranted.  The Board notes at this time 
that the Veteran has, in part, based his argument on the fact 
that his service-connected Reiter's syndrome was, at one 
time, rated under Diagnostic Code 5009, for other types of 
arthritis, which he argues reflected that his 
osteoarthritis/degenerative joint disease/spondylosis was 
considered part of his service-connected disability.  
However, a review of the record indicates that the Veteran's 
service connected Reiter's syndrome has always been rated 
under Diagnostic Codes 5099-5002, and there is no 
demonstration that arthritis of types other than the 
inflammatory arthritis associated with Reiter's syndrome has 
previously been contemplated in assigning the rating 
evaluation.  

Reiter's syndrome is rated under Diagnostic Code 5002 by 
analogy to rheumatoid arthritis in one of two ways.  As an 
active process, with constitutional manifestations associated 
with active joint involvement, and totally incapacitating, a 
100 percent rating is warranted.  If the manifestations are 
less than the criteria for 100 percent but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods, a 60 
percent rating is warranted.  If there are symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, a 40 percent rating is warranted.  

In the alternative, the disorder may be rated on the basis of 
chronic residuals such as limitation of motion.  For 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rating is to be done under the 
appropriate Codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Code 5002.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
The Note to Diagnostic Code 5002 provides that the ratings 
for the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  The higher 
evaluation is to be assigned.  

Diagnostic Code 6000 applies to uveitis, and Diagnostic Code 
6003 applies to iritis.  These disabilities, in chronic form, 
are to be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, which is also 
the minimum rating during active pathology. 

Conjunctivitis is rated under 38 C.F.R. § 4.84a, Diagnostic 
Codes 6017 and 6018.  A 10 percent rating is warranted under 
Diagnostic Code 6018 for chronic conjunctivitis that is 
active, with objective symptoms.  Ten percent is the maximum 
rating under Diagnostic Code 6018.  For an increase, the 
Veteran's symptoms must show chronic trachomatous 
conjunctivitis that is active, which would warrant a 30 
percent rating unless the condition is such that it can be 
rated based upon the impairment of visual acuity.  38 C.F.R. 
§ 4.84a, DC 6017.

The first question in determining the appropriate rating for 
Reiter's syndrome is whether there is active disease process 
present.  In this regard, the Board notes that the evidence 
is in equipoise as to whether the Veteran has experienced 
active Reiter's syndrome throughout the appeal period.  
Specifically, the reports related to June and August 1997, 
August 1998, and January 2001 VA examinations and of May and 
June 2004 treatment reveal objective findings of 
contemporaneous symptoms in multiple joints.  In contrast, 
treatment records dated between January 2001 and May 2004 
show complaints of Reiter's syndrome, but the objective 
assessments, at best, reflects only a possible association of 
theses symptoms with Reiter's syndrome.  Further, a July 2005 
VA examination report finds no active Reiter's syndrome on 
the basis that there were no symptoms present, and the 
Veteran had not received disease modifying agents for years, 
did not describe symptoms consistent with uveitis and had not 
been hospitalized due to symptoms of inflammatory arthritis.  
Nevertheless, VA treatment records subsequent to July 2005 
reveal complaints and requests for medication for joint pain 
and eye symptoms, as well as objective evidence reflecting 
active eye symptoms, and a May 2007 VA examination report and 
June 2008 addendum indicate that the inflammatory arthritis 
due to Reiter's syndrome could be completely silent between 
episodes so as to not be apparent at the time of examination.  
Based on the above, the Board finds it at least as likely as 
not that the Veteran has experienced active disease process 
of his Reiter's syndrome throughout the appeal period.  

In light of this finding, the Board next determines whether a 
rating in excess of 40 percent is warranted.  A careful 
review of the evidence indicates that the Veteran's symptoms 
do not support a rating in excess of 40 percent at any time 
during the appeal period under the criteria of Diagnostic 
Code 5002.  For such a rating, the Veteran must exhibit at 
least constitutional manifestations with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  The objective 
evidence does not demonstrate that these symptoms are 
present.   

In this regard, the Board notes that the Veteran participated 
in an in-patient substance abuse program from June 1999 to 
July 1999, and there are records from inpatient and 
outpatient mental health treatment in the years following 
that reflect involvement in substance abuse programs 
requiring weekly group attendance, as well as frequent 
individual psychotherapy appointments.  Further, the record 
overall shows that the Veteran attended medical appointments 
at the VA Medical Center several times a month during almost 
every month of the appeal period.  Although these records do 
occasionally reference complaints of symptoms of Reiter's 
syndrome, there is no indication that the Veteran was 
prevented from participation in psychotherapy or missed other 
appointments due to severe incapacitation for any length of 
time as a result of his symptoms.  Additionally, the July 
2005 VA examination report reflects that the Veteran had been 
taking night courses toward an engineering degree, having 
completed 22 credits over the last four semesters.  At that 
time, the Veteran reported having approximately 8 credits 
left to complete for his degree, which suggests that his 
educational pursuits were not disrupted by severely 
incapacitating symptoms four times per year or incapacitation 
fewer than four times per year for prolonged periods.  
Further, the Veteran indicated that he could lift up to 30 
pounds less than his own body weight, and VA treatment 
records report that he carried an excessively heavy backpack 
(approximately 80 pounds according to the Veteran) for 
school, facts that belie serious impairment of the Veteran's 
health due to his Reiter's syndrome. 

Moreover, in contrast to the Veteran's statements to this 
effect, the objective evidence does not demonstrate that the 
Veteran has experienced weight loss due to his Reiter's 
syndrome symptoms.  In this regard, the Board notes that the 
Veteran has been seen for nutrition consults several times 
over the course of the appeal and that the Veteran has been 
documented as obese and actively trying to lose weight at 
times.  VA treatment summaries of the Veteran's vital signs 
dated from August 1999 to August 2005 reveal fluctuating 
weight measurements, starting at 163 pounds in August 1999, 
rising to 183 pounds in November 2000, dropping eventually to 
142 pounds in May 2003, rising again to 184 pounds in July 
2004, and then dropping again to 151.70 pounds in August 
2005.  The Board also notes that a May 2003 VA treatment 
record shows that the Veteran had lost 24 pounds in six 
months, and the examiner indicated that the weight loss was 
probably due to nausea and diarrhea resulting from substance 
abuse withdrawal.      

Finally, the Board observes that a January 2006 VA treatment 
record reveals a weight of 151 pounds, which was reportedly a 
gain of 10 pounds since September 2005.  The next 
documentation of the Veteran's weight is dated in April 2006, 
showing a weight of 136.1 pounds, which was followed in 
October 2006 with a recorded weight of 126.7, which then 
dropped further to 122.2 pounds.  The Board notes that the 
Veteran testified in January 2007 that he had been unable to 
regain this weight.  However, VA treatment records show 
weight gain from October 2006 onward, with a December 2006 
record indicating that the Veteran had experienced a 21 pound 
gain since October 2006.  Thereafter, the Veteran weighed 
155.5 pounds in April 2007, 156.4 pounds in July 2007, and 
170.1 pounds in December 2007.  

The Board acknowledges that the cause for the loss of almost 
30 pounds between January 2006 and October 2006 is not 
specifically stated in the record; however, the April 2006 VA 
treatment record reflects that the Veteran's exercise and 
nutrition were assessed, suggesting that his weight loss was 
being monitored.  Subsequent records indicate that the 
Veteran did not appear for several appointments between May 
2006 and August 2006, to include his July 2006 nutrition 
consult, and an August 2006 record reveals that the Veteran 
called for mental health assistance as he had suffered a 
substance abuse relapse.  Nevertheless, during the 
appointments the Veteran attended, neither he nor medical 
personnel expressed concern about the Veteran's weight loss 
or related the weight loss to symptoms of Reiter's syndrome.  
Based on the above, the Board must conclude that any weight 
loss the Veteran experienced during the appeal period was not 
a reflection of serious health impairment due to service-
connected Reiter's syndrome.

Accordingly, the Board concludes that the Veteran's service-
connected Reiter's syndrome was not productive of 
incapacitating episodes of such severity or duration or 
impairment of health evidenced by anemia or weight loss to 
meet the requirements for a rating in excess of 40 percent at 
any point during the appeal period.  Thus, the discussion now 
turns to whether there are chronic residuals and if separate 
ratings for these chronic residuals would result in a higher 
rating when combined than the rating assigned for any active 
disease process.  

The Veteran was diagnosed with Reiter's syndrome in December 
1982 on the basis of symptoms of inflammation of multiple 
joints, to include the right hand, ankles, knees, and feet, 
and lesions on the feet and penis.  Initially, the Board 
observes that the Veteran's low back symptoms have been 
determined not to be associated with his service-connected 
Reiter's syndrome.  Specifically, a November 1996 VA examiner 
opined that the Veteran's degenerative disc disease was 
separate from his Reiter's syndrome, a July 2005 VA examiner 
indicated that X-ray findings were not consistent with long-
standing spondylitis (inflammatory arthritis of the spine), 
and in June 2008, the VA examiner opined that the 
degenerative joint disease of the lumbar spine was not 
etiologically related to the Veteran's Reiter's syndrome 
because the X-ray findings did not suggest chronic damaging 
Reiter's-related spondyloarthritis.  Therefore, the Veteran's 
low back symptoms are not discussed below.

In August 1998, the Veteran had subjective complaints with 
respect to the right shoulder, left knee, and left ankle.  
The right shoulder range of motion was to 90 degrees of 
flexion and abduction (120 degrees with pain) and to 90 
degrees of internal and external rotation.  The left ankle 
displayed limitation of motion to 10 degrees of dorsiflexion 
and 20 degrees of plantar flexion.  The Veteran was observed 
to be wearing a brace on his left knee; objectively, there 
was tenderness but no swelling or instability.  Range of 
motion was from 0 to 115 degrees.  X-rays showed no arthritis 
in any joint.
 
In December 2000, the Veteran sought treatment for Reiter's 
syndrome, to include discharge from the eyes, balanitis, and 
swelling in the left knee and left ankle; however, the 
objective findings did not reflect such symptoms.  Further, 
the Veteran declined treatment, indicating that he just 
wanted the complaints documented.  The examiner assessed 
possible Reiter's syndrome.

At a January 2001 VA examination, the right and left 
shoulder, right and left ankles, and left knee were examined.  
Both shoulders demonstrated flexion and abduction to 180 
degrees and internal and external rotation to 90 degrees, 
bilateral ankle motion was to 10 degrees of dorsiflexion and 
40 degrees of plantar flexion, and left knee range of motion 
was from 0 to 130 degrees.  Pain, tenderness, and swelling in 
both hands were observed, but the Veteran could achieve a 
good grip in both hands.  Limitation of motion of the finger 
joints was not examined.

In May 2001, the Veteran had complaints with respect to his 
eyes, left knee, and left ankle.  No erythema or effusion of 
the joints was found, although there was tenderness.  The 
physician noted that the presence of Reiter's syndrome was 
questionable.

In December 2002, the Veteran was seen for right ankle pain.  
Tenderness was found on palpation, but range of motion was 
not limited.  Reiter's syndrome was noted only by history.

A May 2004 VA treatment record demonstrates the presence of 
active Reiter's syndrome that was productive of mild 
synovitis in the right ankle and resolving balanitis.  A 
subsequent treatment record indicates that the episode was 
resolving.  Swelling of the left knee was objectively found 
in July 2004, but it was not objectively related to Reiter's 
syndrome.
 
A July 2005 VA examiner found no active Reiter's syndrome and 
noted that the Veteran denied having lesions on the soles of 
the feet or penis for ten years and reported that he had had 
no symptoms in the left knee or right ankle for ten years.  
Range of motion of all joints was observed to be normal 
except for the loss of 5 degrees of extension in the elbows, 
movement to only 130 degrees of flexion in the left knee and 
135 degrees of flexion in the right knee, left ankle 
dorsiflexion to only 10 degrees and plantar flexion to only 
20 degrees, and right ankle dorsiflexion limited to 0 degrees 
and plantar flexion to 15 degrees.  The examiner stated that 
right ankle function had recently been restricted further by 
right talus avascular necrosis (AVN), but that the AVN was 
not a sequela of the Reiter's syndrome.   

With respect to the Veteran's complaints of conjunctivitis, 
the record reflects that the Veteran has been consistently 
supplied with eye drops to treat flare-ups of these symptoms.  
However, the Veteran was seen by an ophthalmologist multiple 
times during the appeal period, but in most cases, no ocular 
signs or symptoms related to Reiter's syndrome were found, 
although ocular complications were noted by history.  
Nevertheless, the Board notes that in June 2007, bacterial 
conjunctivitis was found, and in August 2007, the 
ophthalmologist diagnosed dry eye, most likely due to 
Reiter's syndrome.  In 2004, a diagnosis of filamentous 
keratitis was also noted, but it was not reported in relation 
to the Veteran's history of Reiter's syndrome.   

Therefore, the final consideration is whether these various 
symptoms present a picture of chronic residuals that would 
warrant a combined rating in excess of the 40 percent 
assigned for the active disease process.  In this regard, the 
Board observes that, over time, the Veteran has complained of 
symptoms in his bilateral ankles, bilateral knees, bilateral 
shoulders, and back, but neither these complaints nor related 
objective findings have been consistent with respect to any 
of the involved joints.  Further, as indicated, the July 2005 
VA examiner disassociated the Veteran's right talus AVN for 
which the Veteran is receiving regular treatment from his 
Reiter's syndrome, and VA treatment records indicate that 
osteoarthritis as shown in the left knee is distinct from the 
inflammatory arthritis of Reiter's syndrome.  Finally, the 
May 2007 VA examiner stated in a June 2008 addendum to his 
report that physical examination and X-rays did not reveal 
any permanent residual damage with respect to the Veteran's 
inflammatory arthritis of the joints.  Thus, the Board 
concludes that the Veteran does not have chronic residuals of 
any joints to support separate ratings as indicated in the 
Rating Schedule.    

At the same time, however, given the fact that the Veteran's 
complaints and treatment for ocular symptoms are consistent 
across time, even if there was not always ocular impairment 
active at the time of objective examination, the Board 
affords the benefit of the doubt to the Veteran and finds 
that the Veteran has a chronic residual of conjunctivitis.  
The maximum rating for conjunctivitis is 10 percent unless 
there has been chronic conjunctivitis, trachomatous, which 
has not been documented by the medical evidence at any time.  

With respect to uveitis and iritis, the medical evidence does 
not reflect that the Veteran has had regular attacks of 
either disorder, to include his own subjective reports.  
Thus, the maximum rating available for the Veteran's 
conjunctivitis would be 10 percent for each eye, to equal a 
20 percent combined rating.  Hence, the combined rating for 
chronic residuals of Reiter's syndrome would not exceed 40 
percent.  Consequently, the Board concludes that assigning 
separate ratings for chronic residuals of Reiter's syndrome 
would be of no benefit to the Veteran as the combined rating 
would not exceed the 40 percent already assigned for the 
active process.  Accordingly, a rating in excess of 40 
percent for service-connected Reiter's syndrome is not 
warranted in this case.

The Board acknowledges the Veteran's statements as to the 
severity of his symptoms.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of the severity of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent 
evidence of active disease process or chronic residuals 
resulting in symptoms relative to a rating in excess of 40 
percent, the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 40 percent for 
service-connected Reiter's syndrome.  Therefore, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal, and his service connection claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  

The Board also acknowledges that an extraschedular rating is 
a component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) 
(2008).  If so, factors for consideration in determining 
whether referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1).  In the present case, the Board finds 
no evidence that the Veteran's service-connected Reiter's 
syndrome presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The Veteran's symptoms and objective 
findings fit squarely within the schedular rating criteria.  
Thus, referral for consideration of an extraschedular rating 
is not warranted in this case.  




REMAND
 
The Veteran has claimed that his degenerative joint disease 
of the lumbar spine is related to his service-connected 
Reiter's syndrome or otherwise related to his military 
service.  The Board finds that a remand is required for 
compliance with its April 2007 REMAND orders.

Specifically, the remand asked that the Veteran be afforded a 
VA examination and that the examiner reply to several 
specific questions with respect to his claimed degenerative 
joint disease.  The examiner was specifically requested to 
address the following questions: whether it is more likely 
than not (i.e., probability greater than 50 percent); at 
least as likely as not (i.e., probability of 50 percent); or 
less likely than not (i.e., probability less than 50 percent) 
that any identified chronic arthritic disorder had its onset 
during active service; otherwise originated during such 
service; and/or is etiologically related to and/or increased 
in severity beyond its natural progression due to his 
Reiter's syndrome and other service-connected disabilities.  
Although the VA examiner specifically answered the question 
as to whether the chronic arthritis disorder of the Veteran's 
spine is etiologically related to his Reiter's syndrome, the 
examiner failed to address whether the disorder is a separate 
disability whose symptoms are aggravated by his Reiter's 
syndrome or had its onset during or was otherwise related to 
his military service. 

The Court has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board finds it necessary to remand this claim to obtain 
compliance with its April 2007 remand orders. 

Accordingly, the case is REMANDED for the following action:

1.	Request an opinion from the May 
2007/June 2008 VA examiner that 
addresses the following question.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred. 

Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
chronic arthritic disorder had its 
onset during active service; otherwise 
originated during such service; and/or 
was increased in severity beyond its 
natural progression due to his service-
connected Reiter's syndrome and other 
service-connected disabilities?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the August 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. KEDEM
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


